DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salomons et al. (CA 2,964,562) in view of Farkas (US 2018/0370201) and Wang et al. (US 2018/0230298). 
Regarding claim 1, Salomons teaches a polymerization process for forming multimodal polyethylene compositions and films formed from the compositions (Pg. 1, Lines 4-6; Pg. 2, Lines 11-14). The films formed from the compositions may have any number of layers including 3 to 11 layers and may contain the polyethylene product and/or additional thermoplastics (Pg. 69, Lines 16-25). The final compositions may have a density in the range of 0.869 g/cc to 0.975 g/cc and may have a melt index of 0.1 to 15 dg/min (Pg. 60, Lines 14-16; Pg. 62, Lines 21-26). The compositions are also formed from a catalyst system which includes a component a) which is a phosphinimine complex which has a formula equivalent to that required by applicant’s component (i) required by instant claim 1 such that each of materials L^, M, PI, Q, a, b and n are taught to be equivalent to each of the corresponding components in claim 1 (Pg. 5, Lines 1-19). The compositions are also formed from a first, second and third polyethylene such that the first polyethylenes are formed in a first in-line reactor, the second polyethylene are formed from a first in-line reactor and the third polyethylene is formed from a second in-line reactor as illustrated in figure 1 and the catalysts may be in-line Ziegler Natta catalysts (Pg. 22, Lines 15-26; Pg. 46, Lines 13-14; Pg. 49, Lines 24-25; Pg. 53, Lines 7-11; Fig. 1). 
Salomons is silent with respect to the ethylene composition having a dilution index of greater than 0.
Wang teaches an ethylene interpolymer product formed from three ethylene interpolymers with the same catalyst system as Salomons described above (Pg. 1, Paragraphs [0006]-[0018]). The dilution index is taught to reflect how well the ethylene interpolymers blend together with a dilution index of greater than 0 being preferred (Pg. 14, Paragraphs [0166]-[0167). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the ethylene composition taught by Salomons such that the dilution index is greater than 0 which indicates a well blended ethylene composition as taught by Wang who also teaches a polyethylene composition made by the same catalyst system as Salomons. 
Salomons is silent with respect to a second layer, being an adjacent seal layer, having a density from 0.905 to 0.92 g/cc and a melt index of 0.8 to 1.5 dg/min (dg/min). Salomons does teach the films may be formed in a variety of final products including bag-in-box packaging (Pg. 71, Lines 1-24). 
Farkas teaches multilayer films used to form bags for liquids which include inner and outer sealant layers and a core layer (Pg. 3, Paragraphs [0034]-[0035]). The inner and outer sealant layers include 100% of an ethylene interpolymer which has a density of 0.915 g/cc and a melt index of 0.85 g/ 10 min (Pg. 1, Paragraph [0010]; Pg. 3, Paragraph [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention such that the bag-in-box films formed with at least one layer being formed from the compositions taught by Salomons further includes inner and outer sealant layers which are formed from a ethylene interpolymer having a density of .915 g/cc and a melt index of 0.85 g/ 10 min as taught by Farkas who also teaches bags for liquids. 
Regarding claim 2, Salomons teaches the films as discussed above with respect to claim 1. As discussed above, the films are formed from the compositions having a density in the range of 0.869 to 0.975 g/cc and the inner and outer sealant layers are formed from an ethylene interpolymer having a density of 0.915 g/cc. 
Regarding claim 3, Salomons teaches the films as discussed above with respect to claim 1. Salomons further teaches the catalyst system also including an alkylaluminoxane co-catalyst, a boron ionic activator and a hindered phenol (Pg. 5, Lines 1-24; Pg. 20, Lines 10-15). 
Regarding claim 4, Salomons teaches the films as discussed above with respect to claim 3. Salomons further teaches the alkylaluminoxane co-catalyst may be methylaluminoxane and the ionic activator may be triphenylmethylium tetrakispentafluorophenyl borate (Pgs. 20-22). 
Regarding claims 5-7, Salomons in view of Wang teaches the films as discussed above with respect to claim 1. Wang, who teaches an identical catalytic system as Salomons as discussed above for forming ethylene interpolymer compositions, further teaches the total catalytic metal in the final interpolymer product is 3 to 11 ppm (required by claim 5) in which the content of metal A originating from the first reactor is less than 0.6 ppm (required by claim 6) and the content of metal B+metal C is from 3 to 11 ppm (required by claim 7) (Pgs. 11-12, Paragraphs [0133]-[0137]). 
Regarding claim 8, Salomons teaches the films as discussed above with respect to claim 1. Salomons further teaches the CDBI(50) of the first polyethylene is from 70% to 98%, the CDBI(50) of the second polyethylene is from 70% to 98% (Pg. 47, Lines 10-20; Pgs. 50-51, Lines 24-2). Wang, who teaches an identical catalytic system as Salomons as discussed above for forming ethylene interpolymer compositions, further teaches the CDBI(50) of the third polyethylene is from 35% to 98% (Pg. 11, Paragraph [0125]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,286,379 (‘379) in view of Farkas, Salomons and Wang as discussed above with respect to the 35 U.S.C 103 rejections of claims 1-8.
In particular, claim 1 of Patent ‘379 requires a rotomolded article formed from an ethylene interpolymer composition which is identical to that required by instant claim 1 including overlapping densities, melt indices, dilution indices and the single-site catalyst formulation. 
Claim 1 of Patent ‘379 is silent with respect to further including an adjacent seal layer having a density from 0.905 to 0.92 g/cc and a melt index of 0.8 to 1.5 dg/min. 
Farkas teaches multilayer films used to form bags for liquids which include inner and outer sealant layers and a core layer (Pg. 3, Paragraphs [0034]-[0035]). The inner and outer sealant layers include 100% of an ethylene interpolymer which has a density of 0.915 g/cc and a melt index of 0.85 g/ 10 min (Pg. 1, Paragraph [0010]; Pg. 3, Paragraph [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention the rotomolded article further includes inner and outer sealant layers which are formed from a ethylene interpolymer having a density of .915 g/cc and a melt index of 0.85 g/ 10 min as taught by Farkas in order to form a bag for containing liquids. 
Additionally, claims 2-8 are rejected in further view of Salomons and Wang as discussed above with respect to the 35 U.S.C. 103 rejections discussed above.

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
On pages 10-12, applicant argues that the primary reference of Salomons (“Wang I”) is to be disqualified as prior art under 35 U.S.C 102 (b)(1)(A) and (2)(A) such that NOVA Chemicals is listed as an applicant on both Salomons and the instant application. Additionally, both Salomons and the instant applications have common joint inventors. Applicant additionally argues that the remaining references of Wang II and Farkas fail to teach each of the limitations of claim 1 in the absence of Salomons (“Wang I”). In particular, applicant argues that Wang II fails to teach a multilayer film at all and, instead, teaches a composition. Applicant additionally argues that Farkas fails to teach each of the limitations of claim 1 such that Farkas teaches two sealant layers separated by a core layer in which the sealant layers are formed from a combination of at least two copolymers which have melt indices, being 0.2 to 1.0 dg/min and 0.5 to 2.0 dg/min, outside of the claimed range of 2.5 to 4.5 dg/minute. 
The examiner recognizes NOVA Chemicals as assignees for both the primary reference of Salomons and the instant application. The examiner additionally recognizes both Salomons and the instant application names Stephen Salomons as an inventor. However, the inventive identities only name Salomons as a common inventor and every other inventor listed is different between the inventive identities. In particular, CA 2,964,562 additionally names Wang, Kazemi, Brown and Van Asseldonk as inventors and the instant application names Fereydoon, Aubee. Goyal and Lam as inventors. MPEP 2153.01(a): If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). As such, it is unclear as to which inventor provided which teachings to CA 2,964,562 and which inventor provided which teachings to the instant application. Ultimately, the examiner contends that the reference of Salomons (“Wang I”) (CA 2,964,562) is still relevant as prior art and the rejection of claim 1 in view of Salomons, Farkas and Wang is still proper as discussed above. Lastly, the examiner notes that the current rejection Is made FINAL.  
With respect to applicant’s arguments regarding the teachings of Wang II and Farkas, the examiner notes that Wang II was relied upon in order to teach the dilution index of the compositions of Wang I being greater than 0. Wang II teaches this such that the dilution index of greater than 0 is preferred in order to illustrate how well interpolymers blend together. Regarding the teachings of Farkas, the examiner notes that the sealant layers of Farkas were not referenced to teach the skin seal layer including an ethylene interpolymer product. This was taught by the combination of Wang I and Wang II. Instead the sealant layers were provided in order to teach the adjacent seal layers which include melt indices in the range of 0.8 to 1.5 dg/min. As such, Farkas teaches outer and inner sealant layers which include melt indices in the range of 0.8 to 0.9 dg/min, which is within the claimed range of 0.8 to 1.5 dg/min (See Pg. 3, Paragraph [0038]). As such, the examiner contends that the properties of the adjacent seal layers are taught by the combination of Wang I in view of Farkas and each of the limitations of claim 1 are taught by the combination of Wang I, Wang II and Farkas as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783